Title: To James Madison from Jacob Barker, 5 October 1808
From: Barker, Jacob
To: Madison, James



Esteemed friend
Newyork 10 Mo 5th: 1808

I herewith hand copy of a letter from Captain Joseph Corlis of the Rodman, to my London friends containing all the information, I have received on the subject of the Rodmans detention.  It appears that the cargo will remain long unsold at Copenhagan.  Therefore if our Government should again grant Permission for vessels to go out to Bring home Property, I shall wish to send a vessel for the Property in question, in which case I should be obliged by letters from this Government & from the charge des affairs of Denmark, on the subject which would be likely to procure for me permission to bring away said property.
Several american vessels have been chartered in England to go to Russian ports for cargoes.  Advice has been received that one of them, the Lydia of this Port, was refused admittance at Riga & had joined an English convoy in the Baltic & was on her return in ballast, so that its Probable that Gt Britain willnot succeed in getting extensive supplies of Hemp &c. this season thro neutrals.  With esteem I am thy assured friend

Jacob Barker

